DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response filed November 22, 2021, Applicant amended claims 1 and 10.  Claims 1-20 are pending with claims 17-20 withdrawn from consideration. 

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on November 22, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) received on September 24, 2020 has been considered by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-16 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine.
 Although claims 1-16 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of 
Claims 1-16 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claim 10) recite: 
identify a product at a sales floor location as a purchase-desired commodity for a customer based on movements of the customer on a sales floor during shopping; 
The identified limitation recites identifying a sales product based on customer location and movements on a sales floor during shopping, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of 
As a whole, the additional elements recite:
a sales promotion server including a first processor configured to: 
provide sales promotion information related to the purchase-desired commodity to the customer while the customer is at the sales floor location
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of providing promotional information such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-9 and 11-16, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1 and 10: server to execute providing promotional information. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-16, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-9 and 11-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
	
	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravind et al. (US 10,657,561 B1).

Regarding claims 1 and 10, Aravind discloses a sales promotion system, comprising: 
a sales promotion server including a first processor configured to: 
identify a product at a sales floor location as a purchase-desired commodity for a customer based on movements of the customer on a sales floor during shopping (Column 8, lines 24-30 and 34-38: the customer may move from one location to another within the store (step 405), and the customer's electronic device reports signal strengths from several access points to the location-tracking server. Based on this signal strength data and/or a predefined setting on the electronic device, the location-tracking server that forms part of the zone tracking system determines the present location of the electronic device….Such tracking preferably allows targeting of a particular offer when the customer passes the aisle where the offer would be valid (i.e.,targeting a Coke offer when the customer passes the soft drink aisle) ); and 
provide sales promotion information related to the purchase-desired commodity to the customer while the customer is at the sales floor location (Column 8, lines 29-32  and 34-39 and: the location-tracking server that forms part of the zone tracking system determines the present location of the electronic device and then delivers an offer based on that present location of the electronic device….Such tracking preferably allows targeting of a particular offer when the customer passes the aisle where the offer would be valid (i.e., targeting a Coke offer when the customer passes the soft drink aisle)).
Regarding claim 2, Aravind discloses further comprising: 
a flow-line tracking apparatus including a second processor configured to: 
receive position data corresponding to a sales floor location of the customer during shopping (Column 4, lines 61-66: Software 111 preferably listens to 802.11 signals emitted by electronic device 114 moving around the store on a periodic basis. Location-tracking server 108 preferably includes database 110 that collects signal strength information associated with different positions within the store); 

send the stored position data for the customer to the sales promotion server (Column 5, lines 2-5: This data can later be utilized to ensure more accurate and immediate delivery of offers and advertisements to the customer associated with electronic device 114 within the store).
Regarding claim 3, Aravind discloses wherein the movements of the customer on the sales floor during shopping are provided by the position data sent by the flow-line tracking apparatus (Column 8, lines 24-30).
Regarding claim 6, Aravind discloses further comprising: 
a customer terminal configured to permit the customer to register items for a sales transaction and generate sales transaction data including a list of items registered in the sales transaction (Column 11, lines 14-24: the electronic device utilized according to the present invention is device model MCI 7 manufactured by Symbol Technologies. The MCI 7 device is a self-scanning terminal that supports 320x240 QVGA color display and 802.11 b/g protocols for wireless connectivity. It is powered by rechargeable batteries that are recharged after every shopping trip when the MCI 7 device is inserted into its charging cradle and locked. The MCI 7 device preferably supports applications that provide the customer with the navigation to browse through aisles, scan or remove items scanned using the electronic device), wherein 
the first processor is configured to provide the sales promotion information related to the purchase-desired commodity only if the sales transaction data does not indicate an item located at the sales floor location has been registered in the sales transaction  (Column 8, lines 42-47: the zone tracking system and method according to embodiments of the present invention allow the customer to receive offers based on location within the store as well as the customer's transaction history and offer inventory available from the store and/or CPG companies).
Regarding claims 8 and 15, Aravind discloses further comprising: a commodity database storing commodity records for products being sold on the sales floor, the commodity records including information corresponding to a sales floor location of each product (Column 5, lines 29-34: Location-tracking server 108 also preferably includes database 109 containing the planogram for the store. Planogram database 109 preferably maintains at least information about the UPCs for each item within the store and the corresponding aisle number for the item.).
Regarding claims 9 and 16, Aravind discloses further comprising: 
a sales promotion database storing sales promotion information that is associated with particular sales floor locations on the sales floor (Column 8, lines 34-39), wherein 
the first processor provides the sales promotion information related to the purchase-desired commodity to the customer by referencing to the sales promotion database (Column 8, lines 34-39).
Regarding claim 11, Aravind discloses further comprising: a communication interface configured to receive position data for the customer from a flow-line tracking apparatus, wherein the movements of the customer on the sales floor during shopping are provided by the position data received from the flow-line tracking apparatus (Column 4, lines 61-66).
Regarding claim 14, Aravind discloses wherein the processor is configured to provide the sales promotion information related to the purchase-desired commodity only if sales transaction data associated with the customer does not indicate an item located at the sales floor location has been registered in a sales transaction (Column 8, lines 42-47: the zone tracking system and method according to embodiments of the present invention allow the customer to receive offers based on location within the store as well as the customer's transaction history and offer inventory available from the store and/or CPG companies).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aravind et al. (US 10,657,561 B1) in view of Bynum et al. (US 2014/0258028 A1).

Regarding claims 4 and 12, Aravind does not explicitly disclose wherein the first processor is further configured to: 
identify the product as the purchase-desired commodity for the customer based on the customer remaining at the sales floor location for the product for a predetermined continuous length of time.
Bynum teaches:
identify the product as the purchase-desired commodity for the customer based on the customer remaining at the sales floor location for the product for a predetermined continuous length of time (Paragraph [0034]: sensor 315 may include a motion detection element in order to detect the presence of an object, such as a customer, in a viewing range of the sensor. Such a motion detection element may be configured to signal the processor upon occurrence of the motion detection element detecting an object within its range of viewing. Sensor 315 may be configured to include a threshold for detecting the presence of a customer for a period of time as opposed to just walking past the sensor 315. If the customer is detected to remain within the viewing range of the sensor 315 past the threshold time period, the sensor 315 then may signal the processor 301 of a triggering event.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aravind to identify the product as the purchase-desired commodity for the customer based on the customer remaining at the sales floor location for the product for a predetermined continuous length of time as taught by Bynum because it would have effectively improved the delivery of promotional content to the user.  Aravind discloses zone tracking for delivery of media to customers within 
Regarding claims 5 and 13, Aravind does not explicitly disclose:
 wherein the first processor is further configured to: 
identify the product as the purchase-desired commodity for the customer based on the customer being at the sales floor location for the product for a predetermined cumulative length of time.
Bynum teaches:
identify the product as the purchase-desired commodity for the customer based on the customer being at the sales floor location for the product for a predetermined cumulative length of time (Paragraph [0034]: sensor 315 may include a motion detection element in order to detect the presence of an object, such as a customer, in a viewing range of the sensor. Such a motion detection element may be configured to signal the processor upon occurrence of the motion detection element detecting an object within its range of viewing. Sensor 315 may be configured to include a threshold for detecting the presence of a customer for a period of time as opposed to just walking past the sensor 315. If the customer is detected to remain within the viewing range of the sensor 315 past the threshold time period, the sensor 315 then may signal the processor 301 of a triggering event.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aravind to identify the product as the purchase-desired commodity for the customer based on the customer being at the sales floor location for the product for a predetermined cumulative length of time as taught by Bynum because it would have effectively improved the delivery of promotional content to the user.  Aravind discloses zone tracking for delivery of media to customers within a store (Aravind Abstract). Using the in-store item alert architecture of Bynum would provide customer retention and satisfaction by allowing business to provide convenience for customers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aravind et al. (US 10,657,561 B1) in view of Coveley (US 6,725,206 B1).

Regarding claim 7, Aravind does not explicitly disclose: 
wherein the customer terminal is mounted on a shopping cart.
Coveley teaches:
wherein the customer terminal is mounted on a shopping cart (Fig. 9; Column 6, lines 17-19: An RF shopping terminal holder 240 similar in configuration to the holders 32 is mounted on the handle (of the grocery cart) 232 .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aravind to disclose the customer terminal is mounted on a shopping cart as taught by Coveley because it would have effectively improved the delivery of promotional content to the user.  Aravind discloses zone tracking for delivery of media to customers within a store (Aravind Abstract). Using the cashierless shopping store and components for use of Coveley would provide customer retention and satisfaction by allowing business to provide convenience for customers.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621